Citation Nr: 0004375	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  92-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
psychoneurosis, mixed type (anxiety hysteria), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1944.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a February 1992 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein an 
increased disability rating for a psychoneurotic disorder was 
denied.  The veteran perfected a timely appeal of this 
decision.  

In August 1993, the Board remanded the instant appeal for 
further evidentiary development.  Following RO development, 
the Board, by means of an August 1994 decision, denied the 
veteran's claim for increased compensation.  Subsequently, 
the veteran filed an appeal with the United States Court of 
Veterans Appeals (Court), now the United States Court of 
Appeals for Veterans Claims.  In a November 1995 decision, 
the Court found that the Board had failed in its duty to 
assist the veteran in the evidentiary development of his 
well-grounded claim pursuant to 38 U.S.C.A. § 5107 (a).  
Accordingly, the Court vacated the Board's August 1994 
decision and remanded the instant appeal in accordance with 
the Secretary's Motion for Remand.  [citation redacted].  Subsequently, 
pursuant to the November 1999 Court Order and the Motion for 
Remand, the Board remanded the case to the RO in May 1996.  

After additional RO development, the case on appeal was 
returned to the Board.  By means of an October 1997 Remand, 
the Board remanded the case for further development.  Said 
development having been completed, the case is returned to 
the Board for further appellate review.    

The Board notes that a hearing before the undersigned Board 
Member was held in Washington, D.C., in October 1999.  At the 
hearing, a contention was raised that the original rating 
action in April 1946 was clear and unmistakably erroneous in 
regards to the assignment of a noncompensable disability 
rating for the veteran's psychoneurosis and also a denial of 
service connection for pes planus.  As the issue of clear and 
unmistakable error has not been developed, the matter is 
referred to the RO for further development as appropriate.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that this case has been remanded several 
times prior to this action.  Regrettably, after a review of 
the veteran's claims folder, the Board finds that additional 
development of the case is necessary and the case must again 
be remanded to the RO.  At an October 1999 Board hearing 
before the undersigned Board Member sitting at Washington, 
D.C., the veteran indicated that he was receiving Social 
Security benefits due to medical reasons.  It appears as 
through the medical records relied upon by the Social 
Security Administration are not associated with the veteran's 
claims folder.  The Board notes that VA's duty to assist 
veterans in developing facts pertinent to their claims 
includes requesting information from other federal 
departments or agencies, and where VA has notice that the 
veteran is receiving Social Security Administration 
disability benefits, the records relied upon in making that 
determination are pertinent to his VA claim and must be 
associated with his claims folder.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the Board finds that a 
remand is in order to obtain the veteran's records from the 
Social Security Administration.  

Accordingly, the case is REMANDED for the following 
development.  

1.  The veteran should provide the names 
and addresses of all health care 
providers who treated him for his 
psychoneurosis since April 1998.  After 
securing the necessary release(s), the RO 
should obtain legible copies of these 
records.
 
2. The RO should also obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full. 

4. Following completion of the foregoing, 
the RO should review the issue on appeal. 
If the decision remains adverse to the 
veteran, in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond. Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations. No 
inference should be drawn 

regarding the final disposition of this claim. The veteran is 
hereby informed that failure to report for a scheduled 
examination or failure to cooperate with the requested 
development may have an adverse effect upon his claim.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999). 
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).



 

